                        IN THE UNITED STATES DISTRICT COURT
                   FOR THE WESTERN DISTRICT OF NORTH CAROLINA
                                STATESVILLE DIVISION
                         CIVIL ACTION NO. 5:19-CV-035-KDB-DCK

    SCSI, LLC, as assignee of SCSI (Suzhou)           )
    Quality Service Co., Ltd.,                        )
                                                      )
                         Plaintiff,                   )
                                                      )
       v.                                             )       ORDER
                                                      )
    KACO USA, INC.,                                   )
                                                      )
                         Defendant.                   )
                                                      )

            THIS MATTER IS BEFORE THE COURT on Plaintiff’s “Motion For Leave To File

Amended Complaint” (Document No. 20) filed September 24, 2019. This motion has been

referred to the undersigned Magistrate Judge pursuant to 28 U.S.C. § 636(b), and immediate

review is appropriate. Having carefully considered the motion and the record, and noting counsel

for Defendant has no objection to the motion, the undersigned will grant the motion.

            IT IS, THEREFORE, ORDERED that Plaintiff’s “Motion For Leave To File Amended

Complaint” (Document No. 20) is GRANTED. Plaintiff shall file an Amended Complaint on or

before September 27, 2019.1

            SO ORDERED.                        Signed: September 25, 2019




1
  The “Administrative Procedures Governing Filing and Service by Electronic Means,” revised January 1,
2018, at Part II, Section A, Paragraph 8, provide that: “If filing a document requires leave of the Court,
such as an amended complaint, the attorney shall attach the proposed document as an exhibit to the motion
according to the procedures in IV. If the Court grants the motion, the filer will be responsible for
electronically filing the document on the case docket.”
